Opinion
issued January 26, 2012.
 
 

 
 
In The
Court of Appeals
For The
First District of Texas
 

 
NO. 01B10-00675BCV
 

 
DANA GRACE TEBBE, Appellant
 
V.
 
BRETT CHRISTOPHER RICHARDS, Appellee
 

 
On Appeal from the 311th
District Court
Harris County, Texas
Trial Court Cause No. 2006-49712
 

 
MEMORANDUM
OPINION




Appellant, Dana Grace Tebbe, has failed to timely file a
brief.  See Tex. R. App. P. 38.8(a) (failure of
appellant to file brief).  After being
notified that this appeal was subject to dismissal, appellant did not
adequately respond.  See Tex. R. App. P. 42.3(b) (allowing
involuntary dismissal of case).
We dismiss the appeal for want of prosecution
for failure to timely file a brief.  
We dismiss any pending motions as moot.
PER
CURIAM
Panel consists of Justices Jennings, Massengale, and Huddle.